Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	Claims 8-22 have been presented for examination based on the amendment filed on 6/1/2022.
 2.	Objection to the abstract of the disclosure is withdrawn in view of the updated abstract filed on 6/1/2022.
3.	Claim objection of Claims 11 and 17 is withdrawn based on the amendment filed on 6/1/2022.
4.	Claim rejection of Claims 12, 13 and 17-18 under USC 112(b) is withdrawn based on the amendment filed on 6/1/2022.
5.	Claim rejection of Claims 8-17 under USC 101 is withdrawn based on the amendment filed on 6/1/2022.

Response to Arguments 
6.	The amendment filed on 6/1/2022 under 37 CFR 1.131 has been considered. Applicant's arguments with respect to claims 8, 15 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 8-10, 12-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Benson et al., hereafter Benson (Patent No.: US 9,297,205 B2), in view of Yardimci et al. hereafter Yardimci (“Shortest path optimization of haul road design in underground mines using an evolutionary algorithm” Elsevier B.V., 2019, pp 1-18).

Regarding Claim 8, Besnson discloses a method for optimal path planning in directional drilling operations (Benson: abstract), the method comprising:
receiving information about the planned drilling path and user-provided target-zone location, and measurements of the location and orientation, including inclination and azimuth of a drill-bit in the earth during directional drilling operations (Benson: column 1 lines 34-53: The toolface information corresponds to a location of the BHA with respect to a target drilling path and drift information; Figure 1A, column 3 lines 43-60: Regional Database-128; Each region 112, 114, 116, and 118 may represent a geographic area having similar geological formation characteristics; Figure 23, column 5 lines 5-7: Toolface orientation; column 35 lines 2-4: The drill bit trajectory may be specified as an inclination and an azimuth angle), and
estimating the location and orientation of the drill-bit and directional tendencies of the bottom-hole assembly before and after receiving said drill-bit location measurements (Benson: column 28 lines 56-63: The borehole estimator 1106 is configured to provide a real time or near real time estimate of the actual borehole and drill bit position and trajectory angle; column 43 lines 44-52: the calculation of a vector as a three-dimensional estimate of the drill bit's current location and orientation; Figure 7B-items 730, 732; column 19 lines 15-31; column 6 lines 40-53: directional deviation; column 35 lines 2-4: The drill bit trajectory may be specified as an inclination and an azimuth angle);
determining a (Benson: column 19 lines 40-58; column 28 lines 18-32: The geo modified well planner 1104 uses the input to determine whether there is a more optimal path than that provided by the external well plan while staying within the original well plan error limits; Figures 17, 18,19; column 44 line 40 –column 45 line 30: minimum curvature method, minimum curvature path; Examiner’s Remark(ER): minimum curvature path is construed as the claimed  maximum allowable path curvature; column 10 lines 6-24: An error indicator 294 may be present to indicate a magnitude and/or a direction of error. For example, the error indicator 294 may indicate that the estimated drill bit position is a certain distance from the planned path, with a location of the error indicator 294 around the circular chart 286 representing the heading; Examiner’s Remark(ER): error indicator or error magnitude is construed as the claimed  distance outside target-zone location).
Steering said drill-bit in the earth approximately along said (Benson: column 48 line 56- column 49 line 16; claim 20 steps (g) and (h)); 
Although Benson discloses optimal path between the estimated drill-bit location and the user provided target-zone location, Benson do not explicitly disclose a time-optimal path.
Yardimci discloses a time-optimal path (Yardimci: Figure 2, Figure 4, section 3.2 equations (1)-(5): mathematical models of calculation of candidate Dubins paths(i.e. time-optimal path); Note the number of tangent lines is calculated and the initial node is connected to an inner or outer tangent point of the first circle.; Sections 3.3.1 &  3.3.2: Dubins Paths were calculated, and the shortest one was selected in each state)).
Benson and Yardimci are analogous art because they are from the same field of endeavor. They both relate to path optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above target drilling path and drift information application, as taught by Brown, and incorporating the time-optimal path methodology, as taught by Yardimci.
One of ordinary skill in the art would have been motivated to do this modification in order to a suboptimal path with no considerable loss in quality and yet ensures the constraints even for the large-scale underground operations, as suggested by Yardimci (Yardimci: abstract).

Regarding Claims 15 and 18, the claims recite the same substantive limitations as Claim 8 and are rejected using the same teachings.

Regarding Claim 9, the combinations of Benson and Yardimci discloses the method of claim 8, wherein the orientation includes inclination, azimuth and the drill-bit location estimate includes  measured depth, easting, northing and true vertical depth (Benson: Figure 2B, Figure 15, column 7 lines 47-51, column 40 lines 25-34: Such information may include information related to hole depth, bit depth, inclination, azimuth, true vertical depth, gamma count, standpipe pressure, mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, 50 WOB, and/or other information).

Regarding Claim 20, the claim recite the same substantive limitations as Claim 9 and is rejected using the same teachings.

Regarding Claim 10, the combinations of Benson and Yardimci discloses the method of claim 8, wherein the drill-bit location measurements include measured depth (Benson: Figure 2B, column 7 lines 47-51: Such information may include information related to hole depth, bit depth, inclination, azimuth, true vertical depth, gamma count, standpipe pressure, mud flow rate, rotary rotations per minute (RPM), bit speed, ROP, 50 WOB, and/or other information).

Regarding Claim 12, the combinations of Benson and Yardimci discloses the method of claim 8, said determining a time-optimal path includes discretizing the user-provided target-zone location and planned drilling path into several discretized nodes (Yardimci: section 3.3.1: The objective of DP optimization was to minimize the path length between multiple nodes; section 3.4.2: Discretization, and generation of seed path & population).
Motivation to combine Benson, and Yardimci is the same here as claim 8. 

Regarding Claim 22, the claim recites the same substantive limitations as Claim 12 and is rejected using the same teachings.

Regarding Claim 13, the combinations of Benson and Yardimci discloses the discloses the method of claim 8, said user-provided target-zone location including several discretized nodes, said determining a time-optimal path step, includes determining a Dubins path between the drill-bit location and discretized nodes in the user-provided target-zone location, including determining the four candidate Dubins paths including RSR, RSL, LSR, LSL, through solving a set of 5 nonlinear equations to determine the tangent line orientation between the circles representing the turns and the inflection point locations; and selecting the shortest path amongst the four candidate paths (Yardimci: Figure 2,  Figure 4, section 3.2 equations (1)-(5): mathematical models of calculation of candidate Dubins paths; Note the number of tangent lines is calculated and the initial node is connected to an inner or outer tangent point of the first circle.; Sections 3.3.1 &  3.3.2: Dubins Paths were calculated, and the shortest one was selected in each state).
Motivation to combine Benson and Yardimci is the same here as claim 8. 

Regarding Claims 17 and 19, the claims recite the same substantive limitations as Claim 13 and are rejected using the same teachings.

Regarding Claim 14, the combinations of Benson and Yardimci  discloses the method of claim 13, said determining a time-optimal path step includes sorting the Dubins paths based on time-to-complete and selecting the fastest path subject to the user-defined constraints (Yardimci: Figure 2,  Figure 4, section 3.2 equations (1)-(5): mathematical models of calculation of candidate Dubins paths ; Note the number of tangent lines is calculated and the initial node is connected to an inner or outer tangent point of the first circle.; Sections 3.3.1 &  3.3.2: Dubins Paths were calculated, and the shortest one was selected in each state).
 	Motivation to combine Benson and Yardimci is the same here as claim 8. 

8.	Claims 11, 16 and 21 are rejected under 35 U.S.C. 103 as being obvious over Benson et al. hereafter Benson (Patent No.: US 9,297,205 B2), in view of in view of Yardimci et al. hereafter Yardimci (“Shortest path optimization of haul road design in underground mines using an evolutionary algorithm” Elsevier B.V., 2019, pp 1-18), further in view of Li et al. hereafter Li (“Particle Filter with Novel Nonlinear Error Model for Miniature Gyroscope-Based Measurement While Drilling Navigation” MDPI, 2016, pp 1-24).

Regarding Claim 11, the combinations of Benson and Yardimci discloses the method of claim 8 of estimating the location of the drill-bit and directional tendencies of the bottom-hole assembly.
However the combinations of Benson and Yardimci do not explicitly discloses a recursive Bayesian inference technique, where a predictive distribution is obtained by propagating an a priori distribution through a kinematic model of the drilling path and correcting the predictive distribution after a set of measurements have arrived.
Li discloses a recursive Bayesian inference technique, where a predictive distribution is obtained by propagating an a priori distribution through a kinematic model of the drilling path and correcting the predictive distribution after a set of measurements have arrived (Li : section 3: Recursive Bayesian Estimation; See the prior distribution of equation (36); section 2 page 3: See the derivation of the kinematic equation of rotation vector).
Benson, Yardimci and Li are analogous art because they are from the same field of endeavor. All of them relate to path optimization.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above target drilling path and drift information application, as taught by the combinations of Benson and Yardimci, and incorporating the recursive Bayesian inference technique, as taught by Li.
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the propagated errors under large-angle attitude error conditions by improving one or more performance criteria, as suggested by Li (Li: abstract).

Regarding Claims 16 and 21, the claims recite the same substantive limitations as claim 11 and are rejected using the same teachings.

Examination Considerations
9. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The entire reference is considered to provide disclosure relating to the claimed invention.
10. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
11.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
12.  	Claims 8-22 are rejected.

13.  	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence Information
14. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146